Case 3:15-cv-01143-BJD-JBT Document 262 Filed 05/01/19 Page 1 of 3 PageID 12361




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

  WIN-DIXIE STORES, INC.,
                                                     Case No. 3:15-cv-01143-J-39-BJD-PDB
                                Plaintiff,

         V.

  SOUTHEAST MILK, INC., et al.,

                                Defendants.




           DFA'S RENEWED MOTION TO SEAL UNREDACTED EXHIBIT
        AND TO PUBLICLY FILE LIGHTLY REDACTED VERSION OF EXHIBIT

         In connection with Defendants' Renewed Motion to Exclude the Opinions of Plaintiffs

  Expert Dr. John M. Connor, filed pursuant to this Court's January 16, 2019 Order (Doc. 234),

  DFA respectfully renews its Motion to be permitted to publicly file a lightly redacted exhibit to

  that Renewed Motion.

         DFA respectfully requests that the Court grant its Renewed Motion for the reasons stated

  in the attached Motion, previously filed as Doc. 192.


  Dated: May 1, 2019                           Respectfully submitted,


                                               By: /s/ Cindy A. Laquidara
                                               Cindy A. Laquidara
                                               Florida Bar No, 394246
                                               Email: cindy.laquidara@akerman.com
                                               AKERMAN LLP
                                               50 North Laura Street, Suite 3100
                                               Jacksonville, FL 32202
                                               Telephone: (904) 798-3700
                                               Facsimile: (904) 798-3730
                                               Attorneys fbr Defendants Agri-Mark, Inc.; Dairy
                                               Farmers of America, Inc.; Land Olakes, Inc.;
Case 3:15-cv-01143-BJD-JBT Document 262 Filed 05/01/19 Page 2 of 3 PageID 12362




                                    National Milk Producers Federation; and
                                    Southeast Milk, Inc.

                                    W. Todd Miller
                                    District of Columbia Bar No. 414930
                                    Lucy S. Clippinger
                                    New York Bar No. 5105796
                                    BAKER & MILLER PLLC
                                    2401 Pennsylvania Avenue, NW, Suite 300
                                    Washington, DC 20037
                                    Telephone: (202) 663-7820
                                    Facsimile: (202) 663-7849
                                    tmiller@bakerandmiller.corn
                                    lclippinger@bakerandmiller.com
                                    Attorneys for Defendant
                                    Dairy Farmers of America, Inc.




                                      2
Case 3:15-cv-01143-BJD-JBT Document 262 Filed 05/01/19 Page 3 of 3 PageID 12363




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 1, 2019, a true and correct copy of the foregoing was

  filed with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic

  filing to all counsel of record.


                                              /s/ Cindy A. Laquidara
                                              Cindy A. Laquidara, Esq.
